Case 7:20-cr-00268-KMK Document18 Filed 09/08/20 Fage dof 4. ,
wk Bid fe" AR.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20-CR- 268(KMK)
Nehemias Fortin
Defendant(s).
x
Defendant NEHEMIAS FORTIN hereby voluntarily

 

consents to participate in the following proceeding via X_ videoconferencing or _X__
teleconferencing:

Initial Appearance Before a Judicial Officer

___X Arraignment (Note: (f on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form}PLEA ALLOCUTION

Bail/Detention Hearing

Conference Before a Judicial Officer

[ijMehemes Frrhhy bag JOM) /s/
Defendant's Signature wf den cévi Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

_Nehemias Fortin___ Susanne Brody
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

’ A, Of
_September 8, 2020 Cc btate FA aA Ji CC)
Date U.S. District Judge/U.S. Magistrate Judg

 

 
